         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 1 of 35



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



DANIEL FERNANDES
                                   Plaintiff,

           vs.

MICHAEL SENA, Former Correctional Officer
BROCK MORRIS, Former Correctional Officer                       Civil Action No.
EDWARD BOULEY, Former Lieutenant
JOHN MURPHY, Former Captain
STEVEN J. SOUZA, Superintendent, Bristol County
Sheriff’s Department
THOMAS M. HODGSON, Sheriff, Bristol County
BRISTOL COUNTY SHERIFF’S OFFICE

                                   Defendants.


                             COMPLAINT AND JURY DEMAND

                                            Introduction

   1. This is an action for money damages brought by Plaintiff Daniel Fernandes (“Mr.

Fernandes”), a 29-year-old individual who suffered brutal injury when a correctional officer

maliciously and sadistically beat him while he was awaiting trial at the Ash Street Jail in New

Bedford, Massachusetts. As a result of the beating, Mr. Fernandes suffered near loss of

consciousness, injury to his right temple, a deep gash above his left eye and other facial injuries,

bruised and bleeding wrists, abdominal bruising and pain, scratches to his chest, back bruising

and pain, bruising on his left arm, a large contusion in his groin area, and experienced three

weeks of blood in his urine and pain urinating. Correctional staff thereafter attempted to interfere

with Mr. Fernandes’s access to medical care, prompting one of the nurses at the Ash Street Jail




                                                   -1-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 2 of 35



to file a complaint. In addition to his physical injuries, Mr. Fernandes suffered trauma and severe

emotional distress as a result of the beating and continues to feel unsafe around correctional staff.

                                      Jurisdiction and Venue

   2. This action is brought pursuant to 42 U.S.C. § 1983, the Fourteenth Amendment to the

United States Constitution, Article XXVI of the Declaration of Rights of the Massachusetts

Constitution, and Massachusetts common law. This Court has jurisdiction over Mr. Fernandes’s

federal claims pursuant to 28 U.S.C. § 1331 and § 1343. This Court has supplementary

jurisdiction over Mr. Fernandes’s state law claims pursuant to 28 U.S.C. § 1367.

   3. On information and belief, Defendants are all residents of the Commonwealth of

Massachusetts. Venue is thus proper in this Court pursuant to 28 U.S.C. § 1391(a).

                                              Parties

   4. Plaintiff Daniel Fernandes is a 29-year-old individual who was detained at the Ash Street

Jail in New Bedford, MA at all relevant times herein.

   5. Defendant Michael Sena (“Defendant Sena”) was, at all relevant times herein, a

correctional officer in Bristol County Sheriff’s Office who worked at the Ash Street Jail,

including on October 24, 2017. As such, he was responsible for the lawful care and custody of

prisoners at the Ash Street Jail. On information and belief, Defendant Sena was fired shortly

after Mr. Fernandes’s beating. On information and belief, Defendant Sena unexpectedly passed

away in Bristol County, Massachusetts on December 7, 2019. Defendant Sena is sued in his

individual and official capacities.

   6. Defendant Brock Morris (“Defendant Morris”) was, at all relevant times herein, a

correctional officer in Bristol County Sheriff’s Office who worked at the Ash Street Jail,

including on October 24, 2017. As such, he was responsible for the lawful care and custody of




                                                  -2-
          Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 3 of 35



prisoners at the Ash Street Jail. On information and belief, Defendant Morris was fired shortly

after Mr. Fernandes’s beating. On information and belief, Defendant Morris currently resides in

Bristol County, Massachusetts. Defendant Morris is sued in his individual and official capacities.

   7. Defendant Edward Bouley (Defendant Bouley) was, at all relevant times herein, a

Lieutenant in Bristol County Sheriff’s Office who worked at the Ash Street Jail, including on

October 24, 2017. As such, he was responsible for the lawful care and custody of prisoners at the

Ash Street Jail. On information and belief, Defendant Bouley was fired shortly after Mr.

Fernandes’s beating. On information and belief, Defendant Bouley currently resides in Bristol

County, Massachusetts. Defendant Bouley is sued in his individual and official capacities.

   8. Defendant John Murphy (“Defendant Murphy”) was, at all relevant times herein, a Captain

in Bristol County Sheriff’s Office who worked at the Ash Street Jail, including on October 24,

2017 when he served as Watch Commander. On information and belief, Defendant Murphy was

fired shortly after Mr. Fernandes’s beating. On information and belief, Defendant Murphy

currently resides in Bristol County, Massachusetts. Defendant Murphy is sued in his individual

and official capacities.

   9. Defendant Steven J. Souza (“Defendant Souza”) was, at all relevant times herein, the

Superintendent of Bristol County Sheriff’s Office. As Superintendent, Defendant Souza has

responsibility over the management and operation of the Ash Street Jail, including training and

supervising the personnel and ensuring the lawful care and custody of the individuals detained

there. On information and belief, his business address is 400 Faunce Corner Road, North

Dartmouth, MA, 02747. Defendant Souza is sued in his individual and official capacities.

   10. Defendant Sheriff Thomas M. Hodgson (“Defendant Hodgson”) was, at all relevant times

herein, the Sheriff of Bristol County. Pursuant to G.L. c. 126, § 16, Defendant Hodgson is




                                                 -3-
          Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 4 of 35



responsible for the custody and control of all prisoners committed to correctional facilities run by

Bristol County Sheriff’s Office. Defendant Hodgson is responsible for the creation of policies

governing the facility and proper training and supervision of his staff and subordinates. His

business address is 400 Faunce Corner Road, North Dartmouth, MA, 02747. Defendant Hodgson

is sued in his individual and official capacities.

   11. Defendant Bristol County Sheriff’s Office is the local sheriff’s office in Bristol County,

Massachusetts, with a business address of 400 Faunce Corner Road, North Dartmouth, MA,

02747. The Bristol County Sheriff’s Office oversees and is responsible for the operation and

policies of several facilities in Bristol County, including the Ash Street Jail, located at 226 Ash

Street, New Bedford, MA 02740. The Bristol County Sheriff’s Office is a subdivision of the

Commonwealth of Massachusetts, a public employer as defined by M.G.L. c. 258.

   12. All defendants were acting within the scope of their employment and under the color of

state law at all times relevant to this complaint.

                                         Statement of Facts

The October 24, 2017 Beating

   13. On October 24, 2017, Mr. Fernandes had just eaten lunch and was taking a nap in his cell

located in 7-Alley at the Ash Street Jail facility when he was abruptly awoken by Defendant

Bouley and Defendant Morris who appeared in Mr. Fernandes’s cell to perform a cell search.

   14. This was the third cell search in three days to which Mr. Fernandes was subjected. The

officers who performed these “searches” routinely destroyed Mr. Fernandes’s personal

belongings, including by throwing his family photographs in the toilet.

   15. During the October 24, 2017 search, Defendant Bouley and Defendant Morris ordered

Mr. Fernandes to submit to a strip search. Mr. Fernandes complied. Defendant Morris then




                                                     -4-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 5 of 35



placed Mr. Fernandes in handcuffs and sat him outside his cell while he and Defendant Bouley

searched Mr. Fernandes’s room. Mr. Fernandes was cooperative during the search.

   16. While Defendant Bouley and Defendant Morris were conducting the search, Defendant

Sena, who was assigned to the Block Gate, abandoned his post and proceeded to Mr. Fernandes’s

cell. The Block Gate is located on the floor below 7-Alley on the opposite side of the building.

Neither Defendant Bouley nor Defendant Morris had asked Defendant Sena to join them.

Defendant Sena, without authority, instructed another officer to cover his post.

   17. During the search, Defendant Bouley found a pair of sneakers in Mr. Fernandes’s cell.

Defendant Bouley asked Mr. Fernandes if he had a receipt from the commissary for the sneakers.

Mr. Fernandes explained that his friend, who was being released, had given Mr. Fernandes the

sneakers as a gift. Mr. Fernandes pleaded with Defendant Bouley and Defendant Morris to let

him keep his sneakers and explained that none of the officers who conducted his previous cell

searches were concerned with him keeping them.

   18. At some point during this discussion, Defendant Sena arrived at Mr. Fernandes’s cell.

Defendant Sena stood outside the cell with Mr. Fernandes, who was still handcuffed, while Mr.

Fernandes continued pleading with Defendant Bouley and Defendant Morris.

   19. Defendant Bouley and Defendant Morris stepped out of Mr. Fernandes’s cell and stood

outside the door. Defendant Sena pulled Mr. Fernandes to his feet and led him into his cell,

depicted below.




                                                 -5-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 6 of 35




   20. Defendant Sena led Mr. Fernandes towards the back of his cell by the toilet. Still

handcuffed, Mr. Fernandes turned his body to look back at Defendant Bouley to continue talking

to him. Mr. Fernandes admits that he called the correctional officers names because he was upset

about them confiscating his sneakers and the harassing searches of his cell.

   21. Defendant Sena punched Mr. Fernandes on the right side of his head multiple times. Mr.

Fernandes lost his balance and landed on his knees on top of the bed.

   22. Defendant Sena, grabbing the back right of Mr. Fernandes’s head, smashed Mr.

Fernandes’s face into the cement cell wall several times, causing a deep gash above Mr.

Fernandes’s left eye in addition to other head injuries.

   23. As Mr. Fernandes began to collapse, Defendant Sena punched him in the left eye.

   24. Mr. Fernandes fell onto the bed, partially on his back. Defendant Sena kicked Mr.

Fernandes in the groin at least four times while wearing heavy boots.




                                                   -6-
            Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 7 of 35



   25. Defendant Sena stepped on Mr. Fernandes’s handcuffs to further tighten them such that

Mr. Fernandes’s wrists began to bleed. Mr. Fernandes’s handcuffs had not been safety locked in

order to prevent their overtightening.

   26. Despite being immediately outside Mr. Fernandes’s cell, neither Defendant Morris nor

Defendant Bouley did anything in response to Defendant Sena’s attack on Mr. Fernandes.

   27. After Defendant Sena had been left alone with Mr. Fernandes for approximately nine or

ten seconds, Defendant Morris and Defendant Bouley, who had been standing outside, casually

entered Mr. Fernandes’s cell. Defendant Morris said to Defendant Sena, “Come on, that’s

enough.” Defendant Morris had not previously intervened and had allowed the attack to

continue.

   28. Defendant Bouley instructed Defendant Morris and Defendant Sena to bring Mr.

Fernandes to the medical unit, which was protocol after any physical altercation. Defendant

Morris and Defendant Sena got Mr. Fernandes to his feet and the three officers escorted Mr.

Fernandes to medical.

   29. On the way to medical, Defendant Sena pushed Mr. Fernandes into the wall several

times.

   30. Mr. Fernandes was dripping blood down the corridor.

Interference with Access to Medical Care

   31. When Mr. Fernandes arrived at the medical unit, he was treated by Nurse Teresa Young

(“Nurse Young”). Nurse Young immediately placed gauze over the laceration above his left eye

and applied pressure to the injury. Nurse Young thereafter cleaned the wound and applied three

Steri-Strips across the gash.




                                                -7-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 8 of 35



   32. Nurse Young recommended that Mr. Fernandes be transferred to St. Luke’s Hospital in

New Bedford, MA, to treat the gash, which was deep and continued to bleed.

   33. Mr. Fernandes was in so much pain from his head injuries that he did not notice his other

injuries, such as the injuries to his groin, until the next day. Mr. Fernandes downplayed the

severity of his pain due to his fear of Defendant Sena.

   34. Defendant Sena pressured Nurse Young to simply use Steri-Strips to treat Mr.

Fernandes’s injury and not to send him to the hospital.

   35. Defendant Bouley did not intervene when Defendant Sena pressured Nurse Young to not

send Mr. Fernandes to the hospital.

   36. Nurse Young felt uncomfortable with Defendant Sena’s request and reported Defendant

Sena’s conduct to her supervisor, Barbara Bell (“Ms. Bell”). Ms. Bell thereafter contacted, Judith

Borges, the Director of Medical Services (“Director Borges”). Ms. Bell told Director Borges that

Nurse Young said that several Ash Street officers were “giving her a hard time” about sending

Mr. Fernandes to the hospital.

   37. Director Borges contacted Defendant Murphy, who was the Watch Commander that day,

to advise him of the situation. Defendant Murphy had joined the officers in the medical unit after

hearing of the assault.

   38. Director Borges told Defendant Murphy that Nurse Young was going to reassess Mr.

Fernandes’s injuries and that he would likely need to be transferred to St. Luke’s Hospital for

proper treatment. Director Borges asked Defendant Murphy if that was going to be a problem.

   39. Defendant Murphy told Director Borges “No, but he really isn’t bleeding a lot.”

   40. Mr. Fernandes told Defendant Murphy, “All this over sneakers.”




                                                  -8-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 9 of 35



   41. Defendant Murphy did not interview Mr. Fernandes about his injuries or how he

received them.

Aftermath

   42. In addition to not interviewing Mr. Fernandes about the incident, Defendant Murphy did

not relieve Defendant Sena, Defendant Morris, or Defendant Bouley from duty, despite being

told by Mr. Fernandes that he was assaulted. Shockingly, Defendant Murphy instructed

Defendant Sena and Defendant Morris to escort Mr. Fernandes from medical to the hole (i.e.,

solitary confinement) to await his transfer to the hospital.

   43. On the way to the cell, Defendant Sena instructed Mr. Fernandes to “keep his mouth

shut” and that if he did, Defendant Sena would “take it easy” on his disciplinary reports.

   44. Mr. Fernandes was intimidated by Defendant Sena and feared retaliation.

   45. Defendant Murphy eventually retrieved Mr. Fernandes to bring him to the hospital. Mr.

Fernandes asked Defendant Murphy, “Why did your officers have to do this to me?” Defendant

Murphy ignored him and mumbled, “The guys wouldn’t do that.”

   46. After Mr. Fernandes was evaluated and treated at St. Luke’s Hospital, he was transferred

directly to a segregation unit in the Bristol County Jail in Dartmouth, MA. Ostensibly, Mr.

Fernandes was placed in this unit due to the incident reports Defendant Sena, Defendant Morris,

Defendant Bouley and Defendant Murphy submitted after Mr. Fernandes’s beating which alleged

that he “violently gestured” towards the officers prompting a “take-down.”

   47. During his approximately three-week stay in Bristol County Jail, news had spread among

the correctional officers of Mr. Fernandes’s beating at the Ash Street Jail. Some of the officers at

Bristol County Jail taunted Mr. Fernandes and joked that he would not be able to have kids

anymore, presumably due to the injury to his groin.




                                                   -9-
           Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 10 of 35



   48. Mr. Fernandes was thereafter transferred to another facility in Barnstable County where

he spent 6 days in the hole.

Injuries Suffered

   49. Mr. Fernandes suffered serious physical injuries as a result of Defendant Sena’s vicious

beating.

   50. Due to Defendant Sena’s multiple punches to his right temple, Mr. Fernandes suffered

injury to the area in addition to acute head pain. Defendant Sena’s subsequent smashing of Mr.

Fernandes’s face into the cement wall caused the deep gash above Mr. Fernandes’s left eye and

other facial injuries and also contributed to Mr. Fernandes’s acute head pain. Mr. Fernandes

received four stitches to treat the gash, which is depicted below. Mr. Fernandes’s head injuries

also resulted in dizziness and near loss of consciousness.




                                                 -10-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 11 of 35



    51. Defendant Sena’s punching of Mr. Fernandes in the left eye caused swelling and

bruising to the eye area, as shown below. In the days following this photograph, the bruise

spread across the entire left side of his face.




    52. Mr. Fernandes’s wrists were bruised and bleeding from the handcuffs aggressively

tightened by Defendant Sena.

    53. Mr. Fernandes experienced abdominal bruising and pain, scratches to his chest, back

bruising and pain, and bruising on his left arm.

    54. Finally, Defendant Sena’s multiple kicks with heavy boots to Mr. Fernandes groin area

caused a large contusion stretching from his groin down his right leg as seen below.




                                                   -11-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 12 of 35




    55. Weeks after the beating, Mr. Fernandes continued to suffer pain from his injuries and

three weeks of blood in his urine and pain urinating. As a result of this pain, Mr. Fernandes

returned to St. Luke’s Hospital several days later for further assessment.

    56. In addition to his physical injuries, Mr. Fernandes sustained permanent psychological

trauma and extreme emotional distress. During Defendant Sena’s relentless assault, Mr.

Fernandes feared for his safety and well-being. Mr. Fernandes continues be fearful and

distrustful of all correctional officers.

    57. Mr. Fernandes fears that he will be retaliated against for filing this lawsuit.

Exhaustion of Administrative Remedies

    58. Mr. Fernandes exhausted his administrative remedies.

    59. Two days after the beating, Mr. Fernandes contacted a case worker at the Bristol County

Jail and stated that he wished to file a grievance form to report his assault. The case worker gave

Mr. Fernandes a form entitled “Inmate Grievance Form.”

    60. The 2018 Bristol County Sheriff’s Office Inmate Handbook (the “Handbook”) states that

“Inmate allegations of staff misconduct should be reported in writing to the Superintendent or

Correctional Supervisor on a standard Inmate Grievance Form.” The Handbook further states,




                                                   -12-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 13 of 35



“Inmates may also contact the Special Investigation Unit … by using the ‘investigation hotline’

to that office.”

    61. Mr. Fernandes summarized Defendant Sena’s assault on the standard Inmate Grievance

Form. As his requested “remedy,” Mr. Fernandes stated that he intended to pursue legal action

including by contacting the police department to press charges. He wrote this on the back of the

grievance form since there was not enough room in the designated section.

    62. Three days after filing his grievance form, Mr. Fernandes received news that his

grievance had been rejected on two grounds. First, because Mr. Fernandes allegedly failed to list

a remedy in the designated section of the form and second, because the action was “non-

grievable” since it involved a “disciplinary matter.”

    63. After receiving the rejection Mr. Fernandes asked several correctional officers and case

workers at Bristol County Jail what he should do. They each replied that there was nothing Mr.

Fernandes could do and that an appeal would be unavailing since the matter was “non-

grievable.” Mr. Fernandes requested to use the law library computer, which he was told was

broken. Mr. Fernandes was threatened with a disciplinary ticket if he were to file another

grievance.

    64. On October 26, 2017 Mr. Fernandes also contacted the investigation hotline of the

Special Investigation Unit of the Bristol County Sheriff’s Department to report the assault. Mr.

Fernandes made allegations of the assault to Lieutenant Andrew Alaimo who relayed the

information to Sergeant Glenn Taber (“Sergeant Taber”). Sergeant Taber briefly spoke with Mr.

Fernandes in person, noting that he had “visible signs of trauma.” Sergeant Taber also took

pictures of Mr. Fernandes’s injuries.




                                                 -13-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 14 of 35



   65. Chief Nelson DeGouveia (“Chief DeGouveia”) and Captain Robert Perry (“Captain

Perry”), officers with the Special Investigations Unit, launched a thorough, multi-day

investigation into the assault on Mr. Fernandes. Chief DeGouveia and Captain Perry conducted

videotaped interviews of Mr. Fernandes, Defendant Sena, Defendant Morris, Defendant Bouley,

Defendant Murphy, and various other witnesses. At the conclusion of the investigation, Chief

DeGouveia published a 14-page report documenting his findings of fact and conclusions. That

report is attached hereto as Exhibit A.

The Internal Investigation

Mr. Fernandes’s Interview

   66. On October 27, 2019, Chief DeGouveia and Captain Perry interviewed Mr. Fernandes

about the assault. Mr. Fernandes’s account of the assault was consistent with what he wrote on

his grievance form. Mr. Fernandes admitted that at one point he twisted his body to look back at

Defendant Bouley, with whom he was speaking, but denies making any violent gestures towards

Defendant Sena.

   67. Mr. Fernandes stated that he has had no problems with the correctional officers at Ash

Street Jail since arriving in May 2017. He stated that he did not know why Defendant Sena

would assault him.

Defendant Murphy Interview

   68. On November 2, 2017, Chief DeGouveia interviewed Defendant Murphy. DeGouveia

administered a Garrity warning, advising that Defendant Murphy could be held liable for

statements made during the interview and that he had the right to remain silent on any issues that

tended to implicate him in the crime. Defendant Murphy stated that he understood. Defendant

Murphy declined to have his union representative present for the interview.




                                                 -14-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 15 of 35



   69. Defendant Murphy stated that he was the Watch Commander on October 24, 2017 when

Mr. Fernandes sustained his injuries. Defendant Murphy stated that he did not have much

knowledge about the incident because he was in the Watch Commander’s office and nobody

called him. Defendant Murphy explained that an officer eventually told him that Mr. Fernandes

had sustained injuries, but could not remember exactly what that officer told him. Defendant

Murphy stated that he went to medical to observe Mr. Fernandes’s injuries, but did not interview

Mr. Fernandes about them. Defendant Murphy stated that Mr. Fernandes was being cooperative.

   70. Defendant Murphy stated that he did not speak with Defendant Sena regarding what

happened.

   71. Defendant Murphy stated that he spoke with Defendant Bouley and Defendant Morris

outside of medical. Defendant Bouley told Defendant Murphy that Mr. Fernandes made a violent

aggressive move when Defendant Sena was removing his handcuffs and was taken down to the

bed, causing the head injuries.

   72. Defendant Murphy stated that he did not inspect the cell after the incident.

   73. When shown photos of Mr. Fernandes’s groin injuries, Defendant Murphy stated that he

“knows nothing about that.” When asked whether anyone had told him that Defendant Sena

assaulted Mr. Fernandes, Defendant Murphy stated that he never heard that. Defendant Murphy

stated that he did not know why Defendant Sena went up to cell 107.

   74. Defendant Murphy stated that “he only knows what he reads on the officer’s reports”

and then submits a cover report along with all of the officer’s reports.

   75. When asked whether Mr. Fernandes said to him “Why would your officers do this to me

[?]” when Defendant Murphy was escorting him, Defendant Murphy stated that he could not

recall and didn’t think he escorted Mr. Fernandes to admissions.




                                                  -15-
        Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 16 of 35



   76. When shown a video of him escorting Mr. Fernandes to admissions, Defendant Murphy

agreed that “he must have escorted him.”

Defendant Morris Interview

   77. On November 6, 2017, Chief DeGouveia interviewed Defendant Morris. Defendant

Morris was joined in the interview by his Union Representative, Antonio Pereira. DeGouveia

administered a Garrity warning, advising that Defendant Morris could be held liable for

statements made during the interview and that he had the right to remain silent on any issues that

tended to implicate him in the crime. Defendant Morris stated that he understood.

   78. Defendant Morris stated that he and Defendant Bouley conducted a strip search of Mr.

Fernandes.

   79. Defendant Morris confirmed that he did not observe any visible injuries on Mr.

Fernandes during that search. Defendant Morris stated that he placed Mr. Fernandes in

handcuffs, which were fastened behind his back, and placed him outside his cell during the

search, seated on the floor. Defendant Morris said that Mr. Fernandes was cooperative during the

search. Despite Mr. Fernandes’s cooperation, Defendant Morris claimed that he thought an extra

set of eyes would be good so he allegedly summoned Defendant Sena to come up and assist

them.

   80. Chief DeGouveia read from Defendant Morris’ incident report, which stated that “[Mr.]

Fernandes was then placed back inside his cell, and when [Defendant] Sena attempted to take his

right hand out of his hand restraints [Mr.] Fernandes made a violent jerking motion towards

[Defendant] Sena. This was taken as an act of aggression and [Defendant Morris] and

[Defendant] Sena then took inmate [Mr.] Fernandes down on his bunk.”




                                                 -16-
        Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 17 of 35



   81. Chief DeGouveia explained that if Mr. Fernandes had indeed made this violent move and

was taken down by Defendant Sena and Defendant Morris, it would have taken less than a

second for these events to transpire. The video, however, showed Defendant Morris and

Defendant Bouley casually entering the cell after Defendant Sena was alone with Mr. Fernandes

for 9-10 seconds.

   82. Chief DeGouveia then asked how Defendant Morris could see if Defendant Sena was

actually removing handcuffs off Mr. Fernandes if he was standing outside the cell. Defendant

Morris admitted that Defendant Sena’s back blocked his view.

   83. Defendant Morris then asked for a moment alone with his Union Representative.

   84. Defendant Morris returned and explained that he went inside the cell and witnessed Mr.

Fernandes making a “violent aggressive motion” and assisted Defendant Sena in “regaining

control” of him.

   85. Chief DeGouveia pointed out that the video showed Defendant Morris remaining outside

the cell for 9-10 seconds before casually proceeding into the cell. Defendant Morris stated that as

he entered the cell, Mr. Fernandes made the motion and he and Defendant Sena took him down.

Defendant Morris stated that Mr. Fernandes did not attempt to strike Defendant Morris or

Defendant Sena with his free arm and never fought or otherwise resisted the officers.

   86. Chief DeGouveia then showed Defendant Morris photographs of Mr. Fernandes’s

injuries. Defendant Morris looked at the picture showing Mr. Fernandes’s head injury and said

that the injury occurred when Mr. Fernandes was taken down. Defendant Morris was then shown

a picture of the bruising Mr. Fernandes had on both wrists. Defendant Morris could not explain

why Mr. Fernandes would have bruises on both wrists if his right hand was indeed uncuffed.




                                                 -17-
        Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 18 of 35



   87. When Chief DeGouveia showed Defendant Morris a photograph of Mr. Fernandes’s

groin injuries, Defendant Morris immediately denied doing that. When Chief DeGouveia asked

how Mr. Fernandes could have sustained extensive injuries like that, Defendant Morris stated

that the only thing he could think of is that Mr. Fernandes banged his groin on the post of the

bed.

   88. Chief DeGouveia told Defendant Morris about Mr. Fernandes’s version of events,

including that Defendant Sena punched him, forcefully pushed his head against the cell, and

kicked him in the groin. Defendant Morris denied observing Defendant Sena assault Mr.

Fernandes.

Defendant Sena Interview

   89. On November 6, 2017, Chief DeGouveia interviewed Defendant Sena. Defendant Sena

was joined in the interview by his Union Representative, Antonio Pereira. DeGouveia

administered a Garrity warning, advising that Defendant Sena could be held liable for statements

made during the interview and that he had the right to remain silent on any issues that tended to

implicate him in the crime. DeGouveia provided Defendant Sena with a form containing the

Garrity warnings, which Defendant Sena signed to acknowledge he understood it.

   90. Chief DeGouveia explained that he was investigating the incident involving Mr.

Fernandes and asked Defendant Sena how he became involved. Defendant Sena stated that he

looked up on 7-Alley and saw Mr. Fernandes sitting on the tier. He stated he “took it upon

himself” to see what was going on.

   91. Chief DeGouveia showed Defendant Sena the beginning of the video showing Defendant

Sena picking up Mr. Fernandes from the ground and escorting him into his cell. Chief

DeGouveia counted ten seconds and paused the video tape. Chief DeGouveia asked Defendant




                                                 -18-
           Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 19 of 35



Sena what happened in those ten seconds. Defendant Sena could not provide Chief DeGouveia

with answers and stated that he couldn’t remember exactly how he took Mr. Fernandes down.

   92. When pressed for more details, Defendant Sena offered that he entered the cell with Mr.

Fernandes and proceeded to remove his handcuffs when Mr. Fernandes “violently spun” as if he

was going to assault him. Defendant Sena stated that he took this as an act of aggression and

took him down to his bed.

   93. Chief DeGouveia challenged Defendant Sena’s story in light of the evidence. Chief

DeGouveia showed Defendant Sena the picture of the blood on the wall and asked, “Why was

there more than one blood splatter on the wall.” Defendant Sena stated that the only thing he can

remember was that Mr. Fernandes hit his head against the wall when he was taking him down

and it looked like Mr. Fernandes was turning his head back towards Defendant Sena, so

Defendant Sena put his head up against the wall a second time to get control of him.

   94. Defendant Sena was then shown pictures of Mr. Fernandes’s groin injuries. Defendant

Sena stated, “That wasn’t me.” Defendant Sena agreed that he would have seen these injuries

during the strip search of Mr. Fernandes that occurred after Mr. Fernandes received medical

treatment and was being placed into the hole. Defendant Sena later offered the explanation that

Mr. Fernandes may have struck the bed post when he and Defendant Morris were getting him

back up.

   95. Defendant Sena admitted that he told Nurse Young to use Steri Strips and not to send

Mr. Fernandes to the hospital. Defendant Sena stated that he recommended it so that there would

be no medical run, since it was late in the day and he didn’t want to go on a medical run or have

anyone else go. Defendant Sena stated that he believed Defendant Bouley was present when he




                                                 -19-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 20 of 35



was instructing the nurse to apply Steri Strips and not send Mr. Fernandes to the hospital.

Defendant Sena admitted that he was “stupid” to instruct Nurse Young in this way.

   96. Chief DeGouveia asked Defendant Sena to explain the bruising on both of Mr.

Fernandes’s wrists if Mr. Fernandes only had on one cuff. Defendant Sena had no explanation.

Defendant Bouley Interview

   97. On November 7, 2017, Chief DeGouveia interviewed Defendant Bouley. Defendant

Bouley was joined in the interview by his Union Representative, Antonio Pereira. Chief

DeGouveia administered a Garrity warning, advising that Defendant Bouley could be held liable

for statements made during the interview and that he had the right to remain silent on any issues

that tended to implicate him in the crime. Chief DeGouveia provided Defendant Bouley with a

form containing the Garrity warnings, which Defendant Bouley signed to acknowledge he

understood it.

   98. Chief DeGouveia explained that he was investigating the incident involving Mr.

Fernandes and asked Defendant Bouley to explain his involvement and actions with respect to

the incident.

   99. Defendant Bouley stated that he was instructed by Major Joseph Oliver to search Mr.

Fernandes’s cell along with Defendant Morris to look for sneakers. Defendant Bouley stated that

Mr. Fernandes complied with his orders and was cooperative during the search. Defendant

Bouley stated that if Mr. Fernandes hadn’t been cooperative, he would have been placed in

another cell.

   100. Defendant Bouley confirmed that Mr. Fernandes had no visible injuries on his body

when he conducted the strip search.




                                                 -20-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 21 of 35



    101. Defendant Bouley stated that he recovered the sneakers and questioned Mr. Fernandes

as to whether he had a receipt to show proof that he purchased them from the canteen. Defendant

Bouley stated that Mr. Fernandes did not have such a receipt and became upset that his sneakers

were being confiscated. At that point, Defendant Bouley stated that he and Defendant Morris

exited the cell.

    102. Defendant Bouley continued, stating that Defendant Sena, who was standing outside,

escorted Mr. Fernandes into the cell to remove his handcuffs. Chief DeGouveia pointed out that

Defendant Bouley and Defendant Morris were standing outside of Mr. Fernandes’s cell, while

Defendant Sena was alone with Mr. Fernandes for 10 seconds. Chief DeGouveia asked

Defendant Bouley what he observed.

    103. Defendant Bouley agreed that he was standing outside the cell with Defendant Morris.

Defendant Bouley admitted that he could not say whether Mr. Fernandes had one cuff removed

because everything happened so quickly and Defendant Sena was able to take him down.

Defendant Bouley stated that the reason he and Defendant Morris did not enter the cell was

because Defendant Sena already had control of Mr. Fernandes and that the SIU would be asking

why three guys needed to go into the cell, given Mr. Fernandes’s small stature.

    104. Defendant Bouley stated that Defendant Morris and Defendant Sena were assisting Mr.

Fernandes to his feet as he entered the cell. Defendant Bouley stated that he observed a cut above

Mr. Fernandes’s eye and instructed both to bring Mr. Fernandes to medical.

    105. Chief DeGouveia asked Defendant Bouley whether he was present when Defendant

Sena told Nurse Young to put Steri Strips over Mr. Fernandes’s cut. Defendant Bouley

downplayed the incident, stating, “That’s a comment you make, security can’t tell her what to




                                                -21-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 22 of 35



do.” When Chief DeGouveia informed Defendant Bouley that Nurse Young was uncomfortable

with Defendant Sena’s request, Defendant Bouley responded with “That’s what they do.”

    106. Chief DeGouveia showed Defendant Bouley pictures of Mr. Fernandes’s injuries and

the blood on the wall in the cell. Defendant Bouley stated that he had taken pictures of Mr.

Fernandes’s injuries while he was in the medical unit in addition to the pictures of his cell.

    107. Chief DeGouveia showed Defendant Bouley pictures of Mr. Fernandes’s groin injuries,

which were taken by Sergeant Tabor a few days after the assault. Defendant Bouley stated, “That

didn’t happen with us.” He stated that Mr. Fernandes never complained to Nurse Young about

these injuries.

    108. Chief DeGouveia told Defendant Bouley that his testimony did not match up with the

evidence. Chief DeGouveia pointed out that Mr. Fernandes had redness on the right side of his

face.

    109. To further explain Mr. Fernandes’s injuries, Defendant Bouley stated, “[Mr.] Fernandes

had recreation [] that morning; he could have sustained the injuries in the shower in the

Dayroom. He always wanted to be a Gangbanger; part of their initiation is to take a beating.”

    110. Chief DeGouveia asked Defendant Bouley about the bruising to Mr. Fernandes’s wrists

from the handcuffs. Defendant Bouley stated, “It’s gonna happen.” Chief DeGouveia told

Defendant Bouley that if Mr. Fernandes only had one cuff on, he wouldn’t have bruising on both

wrists. In response, Defendant Bouley stated that when you put the handcuffs back on “[y]ou’re

not going to put them on like you are going to a dance. They were on firm.”




                                                  -22-
           Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 23 of 35



The Investigative Report

   111. On November 7, 2017, Chief DeGouveia submitted a fourteen-page investigatory report

containing the conclusions resulting from the investigation. That report is attached hereto as

Exhibit A.

   112. Chief DeGouveia concluded that the evidence corroborated Mr. Fernandes’s version of

events, including that:

       •     Mr. Fernandes’s groin injuries occurred in the cell with Defendant Sena;

       •     Explanations by Defendant Sena and Defendant Morris that Mr. Fernandes’s groin
             injuries occurred inadvertently were not credible;

       •      Defendant Sena’s account that Mr. Fernandes injured his head when Defendant Sena
             “took [] Mr. Fernandes down to the bed” was not credible in light of how high the
             blood splatter was on the wall and the amount of blood; and

       •     Mr. Fernandes’s account, that Defendant Sena punched him on his right side of his
             head then forcefully pushed him towards the bed and struck his head against the wall
             several times was more consistent with the evidence.

   113. Chief DeGouveia wrote, “It is clear that [Defendant] Sena’s actions show that he had

motives to go to cell 107.”

   114. As to Defendant Sena’s individual conduct, Chief DeGouveia concluded the following:

             •   “[Defendant] Sena failed to meet the high level of professionalism, accountability
                 and integrity established by the sheriff’s office.”

             •   “[Defendant] Sena was not truthful in his initial report. [Defendant] Sena wrote,
                 ‘This officer and [Defendant] Morris then took [Mr.] Fernandes down on his
                 bunk.’ The video and [Defendant] Bouley’s initial report, along with statements
                 made by [Defendant] Bouley during questioning by Captain [] Perry and myself
                 reveal that [Defendant] Morris was standing outside the cell with [Defendant]
                 Bouley.”

             •   “[Defendant] Sena was not truthful when questioned by investigators and gave
                 different accounts of what happened during the 9 seconds in question.”

             •   “[Defendant] Sena abandoned his post [Block Gate] and as he stated in the
                 interview ‘He took it upon himself [] to go to cell 107.’”


                                                  -23-
    Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 24 of 35




       •     “[Defendant] Sena, [Defendant] Morris and [Defendant] Bouley have different
             accounts of what happened in cell #107.”

       •     “[Defendant] Sena without authorization instructed Officer Joseph Teixeira to go
             cover his assignment BLOCK GATE and handed him [Officer Teixeira] the
             keys.”

       •     “[Defendant] Sena attempted to persuade [Nurse] Young to put Steri Strips on
             [Mr.] Fernandes and stop him from going to St. Luke’s Hospital to receive proper
             medical treatment.”

115. As to Defendant Morris’s individual conduct, Chief DeGouveia concluded the

following:

       •     “[Defendant] Morris failed to meet the high level of professionalism,
             accountability and integrity established by the sheriff’s office.”

       •     “[Defendant] Morris was not truthful with his account of events. [Defendant]
             Morris stated that he assisted [Defendant] Sena[’s] takedown [of] [Mr.] Fernandes
             to the bed. The video and statements from [Defendant] Bouley along with
             [Defendant] Sena’s statement contradict [Defendant] Morris’ accounts. I find that
             [Defendant] Morris falsified his report.”

       •     “[Defendant] Morris neglected to activate a Code Red if he did in fact witness
             [Mr.] Fernandes make a violent, aggressive movement towards [Defendant]
             Sena.”

116. As to Defendant Bouley’s individual conduct, Chief DeGouveia concluded the

following:

       •     “[Defendant] Bouley failed to meet the high level of professionalism,
             accountability and integrity established by the sheriff’s office.”

       •     “[Defendant] Bouley was not truthful with all the accounts of events. During
             interviews [Defendant] Bouley made sarcastic statements regarding [Mr.]
             Fernandes wanting to be a gang member and maybe he got beat up in the shower,
             to the point he was Insubordinate.”

       •     “[Defendant] Bouley neglected to act as a supervisor. [Defendant] Sena took it
             upon himself to respon[d] to cell 107 and get involved in a situation that he
             should have not been involved in.”




                                              -24-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 25 of 35



           •    “[Defendant] Bouley failed to take proper action after the incident. [Defendant]
                Sena and Defendant Morris should have been removed from the situation and not
                allowed to stay.”

   117. As to Defendant Murphy’s individual conduct, Chief DeGouveia concluded the

   following:

           •    “[Defendant] Murphy neglected his duties as a Watch Commander.”

           •    “[Defendant] Sena, [Defendant] Morris and [Defendant] Bouley caused a serious
                situation at the Ash St. jail. [Defendant] Murphy did not have control of the
                incident involving [Mr.] Fernandes.”

           •    “When being questioned by Captain []Perry and me, [Defendant] Murphy stated
                that he couldn’t recall most of the critical questions. The most important question
                he was ask[ed], ‘Did [Mr.] Fernandes tell you, why would your officers do this to
                me [?]’ And [Defendant] Murphy could not recall.”

           •    “[Defendant] Murphy was contacted by [Director] Borges inquiring why [Mr.]
                Fernandes was being denied medical treatment. [Defendant] Murphy had been in
                Medical to assess the situation [and] he should have immediately relieved []
                [Defendant] Sena [and] [Defendant] Morris in Medical and taken over the
                incident. [Defendant] Murphy took no action until he was contacted by [Director]
                Borges.”

   118. On information and belief, Defendant Sena, Defendant Morris, Defendant Bouley, and

Defendant Murphy were let go following the assault of Mr. Fernandes.

Bristol County Sheriff’s Office’s History of Prisoner Mistreatment

   119. Bristol County Sheriff’s Office has a sordid history of prisoner mistreatment in its jails.

This mistreatment includes not only instances where excessive force was unlawfully used by

correctional staff and permitted to occur in Bristol County jails, but also includes denials of

medical care, overcrowding, poor nutritional services, inadequate mental health screening and

treatment, and a lack of adequate programming.

   120. In fact, on June 14, 2018, Attorney General Maura Healey wrote to Secretary Daniel

Bennett of the Executive Office of Public Safety and Security to express her concerns about the




                                                  -25-
          Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 26 of 35



“risks to the health and safety of inmates housed by the Bristol County Sheriffs Office,” and

asked that Secretary Bennett investigate and “if necessary, take action to establish and enforce

minimum standards for the care and custody of all persons committed to county correctional

facilities.”1 Prompted by repeated lawsuits and reports to the Civil Rights Division of the Office

of the Attorney General, the Attorney General pointed to the high rate of suicide among inmates

and the routine and long-term segregation of inmates with mental health illnesses. The letter also

noted more general issues with the conditions of confinement in Bristol, including “inadequate

mental health screening and treatment, denials of medical care, overcrowding, unsanitary

conditions, poor nutritional services, and a lack of adequate programming at BCSO facilities.”

    121. Inadequate conditions of confinement are not a new problem in Bristol County, or at the

Ash Street Jail. Indeed, in 1998, inmates at the Ash Street Jail obtained an injunction requiring

that Defendant Hodgson and other defendants house only one inmate per cell given extreme

overcrowding at the jail. Further, Defendant Hodgson was required to use all available cells to

house inmates—and not, as he had been, reserving 30 cells for local arrests. See Kelley, et al. v

Hodgson, et al., C.A. No. 983083C (Sup. Ct. Oct. 2, 1998).

    122. More recently, inmates successfully sued guards and officers in Bristol County, their

supervisors (including Defendant Hodgson), and the Sheriff’s Office for abuse while in custody.

In Martinez v. Hodgson, et al., plaintiffs were arrested by New Bedford police and transferred to

the Ash Street Jail where they alleged, in relevant part, that the police “conspired with and

instructed correction officers at the jail to use excessive force against them.” 265 F. Supp. 2d

135, 139 (D. Mass. 2003). After a trial, the jury returned a verdict against one of the police and



    1
      Letter from Attorney General Maura Healey to Secretary Daniel Bennett of the Executive Office of Public
Safety and Security (June 14, 2018), available at https://bccjustice.files.wordpress.com/2018/10/healey.pdf (last
accessed July 23, 2020).


                                                          -26-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 27 of 35



the unknown corrections officers at the Ash Street Jail, and awarded plaintiffs compensatory

damages, punitive damages, and fees and costs. Id. at 139-40. In a subsequent trial, the Bristol

County Sheriff’s Department settled after the case went to the jury but before the jury returned

its verdict. Id. at 140.

    123. Just recently, Defendant Hodgson was personally involved in an incident that resulted in

three (3) ICE detainees being sent to the hospital for injuries sustained during an altercation—

involving tear gas, pepper spray, and a K9 unit—with Defendant Hodgson and others at the

Bristol County House of Corrections. See S. Dooling, “ICE Detainees Allege Assault, Isolation

Used As Retaliation At Bristol County; Sheriff Denies Claims,” WBUR (May 6, 2020),

available at https://www.wbur.org/news/2020/05/06/bristol-sheriff-hodgson-altercation-

recording.

    124. In particular, Defendant Sena had a history of abusive conduct towards prisoners. Mr.

Fernandes himself witnessed Defendant Sena pepper spray a prisoner who was already detained

in handcuffs and complying with orders. In addition, Defendant Sena had a reputation for hurting

prisoners when putting on their handcuffs.

    125. On information and belief, Defendant Hodgson and Defendant Souza had prior notice of

the propensity of Bristol County Sheriff’s Office employees to violate the constitutional rights of

its prisoners, but took inadequate steps to train and supervise Bristol County Sheriff’s Office

employees, correct their abuse of authority, or implement meaningful procedures to discourage

their unlawful practices.

    126. On information and belief, Defendant Hodgson and Defendant Souza never instructed

their employees how to stop a colleague’s assault on an inmate, in part because of their general

disregard for the welfare of inmates in their custody. These attacks by guards against inmates




                                                 -27-
            Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 28 of 35



have occurred before, and, on information and belief, Defendant Hodgson and Defendant Souza

have not instituted the training or provided instruction necessary to avoid them going forward.

    127. On information and belief, Defendant Hodgson and Defendant Souza tolerated, as

institutional policy, practice or custom, violations of the constitutional rights of its prisoners by

Bristol County Sheriff’s Office employees. Indeed, as further evidence of this policy, when news

quickly spread of Mr. Fernandes assault among the correction officers, the reaction to his brutal

beating was to laugh at him and make jokes about his ability to have children.

    128. Defendant Hodgson was personally involved in an incident that sent three detainees to

the hospital.

    129. The effect of this policy was to encourage Bristol County Sheriff’s Office employees,

including Defendant Sena, to use excessive force against prisoners.

    130. This policy contributed to the physical assault on Mr. Fernandes and his resulting

injuries.

    131. Defendant Hodgson and Defendant Souza were deliberately indifferent to the grave risk

of harm posed by their ill-trained employees.

                                           COUNT I
                       Violation under 42 U.S.C. § 1983 - Excessive Force
                         (Against Defendant Sena and Defendant Bouley)

    132. Mr. Fernandes repeats and realleges each and every allegation contained in the previous

paragraphs of this complaint as if fully alleged herein.

    133. As detailed above, Defendant Sena used excessive force against Mr. Fernandes on

October 24, 2017, without provocation and without legitimate penal justification. Defendant

Sena’s use of force was malicious and sadistic for the purpose of causing Mr. Fernandes harm.




                                                   -28-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 29 of 35



   134. The actions of Defendant Sena were performed under color of state law and violated

Mr. Fernandes’s rights under the Fourteenth Amendment to the United States Constitution as set

out by the United States Supreme Court in Kingsley v. Hendrickson, 135 S. Ct. 2466, 192 L. Ed.

2d 416 (2015).

   135. The excessive force used by Defendant Sena against Mr. Fernandes was the direct and

proximate cause of serious physical and psychological injuries to Mr. Fernandes.

   136. The conduct of Defendant Sena was willful and exhibited a flagrant disregard for Mr.

Fernandes’s constitutional rights.

   137. Defendant Bouley is vicariously liable for Defendant Sena’s use of excessive force.

Defendant Sena’s wrongful conduct resulted in a constitutional violation. Defendant Bouley

encouraged and/or condoned Defendant Sena’s unconstitutional conduct by observing the assault

and failing to take appropriate steps to protect Mr. Fernandes from harm under the

circumstances.

                                         COUNT II
                    Violation under 42 U.S.C. § 1983 - Failure to Intervene
                       (Against Defendant Bouley and Defendant Morris)

   138. Mr. Fernandes repeats and realleges each and every allegation contained in the previous

paragraphs of this complaint as if fully alleged herein.

   139. Defendant Morris and Defendant Bouley were both present when Defendant Sena used

excessive force against Mr. Fernandes.

   140. On information and belief, Defendant Morris and Defendant Bouley observed

Defendant Sena’s use of excessive force against Mr. Fernandes.




                                                  -29-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 30 of 35



   141. Due to the fact that the assault lasted 9 or 10 seconds and both Defendant Morris and

Defendant Bouley were mere steps away, both Defendant Morris and Defendant Bouley were in

a position to realistically prevent the use of excessive force and had sufficient time to do so.

   142. As a result of Defendant Morris and Defendant Bouley’s failure to intervene, Mr.

Fernandes’s injuries were exacerbated, including but not limited to the severe injury to Mr.

Fernandes’s groin.

   143. The actions of Defendant Morris and Defendant Bouley were performed under color of

state law and violated Mr. Fernandes’s rights under the Fourteenth Amendment to the United

States Constitution.

                                       COUNT III
        Violation under 42 U.S.C. § 1983 - Interference with Access to Medical Care
             (Against Defendant Sena, Defendant Murphy and Defendant Bouley)

   144. Mr. Fernandes repeats and realleges each and every allegation contained in the previous

paragraphs of this complaint as if fully alleged herein.

   145. Mr. Fernandes’s medical needs were serious. Nurse Young had determined that his

injuries warranted additional care at St. Luke’s Hospital.

   146. Defendant Sena intentionally interfered with Mr. Fernandes’s prescribed treatment and

access to necessary medical care by pressuring Nurse Young to apply Steri Strips and to not send

Mr. Fernandes to the hospital for further treatment.

   147. Defendant Murphy intentionally interfered with Mr. Fernandes’s prescribed treatment

and access to necessary medical care by telling Director Borges that Mr. Fernandes was only

bleeding a little, implying that Mr. Fernandes did not need to go to the hospital.

   148. Defendant Bouley intentionally interfered with Mr. Fernandes’s prescribed treatment

and access to necessary medical care by refusing to intervene when he witnessed Defendant Sena




                                                  -30-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 31 of 35



pressuring Nurse Young to apply Steri Strips and to not send Mr. Fernandes to the hospital for

further treatment.

   149. The actions of Defendant Sena, Defendant Murphy and Defendant Bouley were

performed under color of state law and violated Mr. Fernandes’s rights under the Fourteenth

Amendment to the United States Constitution.

   150. The actions of Defendant Sena, Defendant Murphy and Defendant Bouley demonstrated

a deliberate indifference to Mr. Fernandes’s serious medical needs.

                                       COUNT IV
           Violation under 42 U.S.C. § 1983 - Failure to Train and/or Supervise
 (Against Defendant Hodgson, Defendant Souza and Defendant Bristol County Sheriff’s Office)

   151. Mr. Fernandes repeats and realleges each and every allegation contained in the previous

paragraphs of this complaint as if fully alleged herein.

   152. On information and belief Defendant Hodgson, Defendant Souza and the Bristol County

Sheriff’s Office failed to properly train and/or supervise correctional staff in matters of excessive

force, including Defendant Sena, Defendant Morris, Defendant Bouley, and Defendant Murphy,

violating Mr. Fernandes’s rights under the Fourteenth Amendment and 42 U.S.C. § 1983.

   153. On information and belief, Defendant Hodgson, Defendant Souza and Bristol County

Sheriff’s Office had prior notice of the propensity of Bristol County Sheriff’s Office employees

to violate the constitutional rights of its prisoners, but took inadequate steps to train and

supervise Bristol County Sheriff’s Office employees, correct their abuse of authority, or

implement meaningful procedures to discourage their unlawful practices.

   154. On information and belief, Defendant Hodgson, Defendant Souza, and Bristol County

Sheriff’s Office tolerated, as institutional policy, practice or custom, violations of the

constitutional rights of its prisoners by Bristol County Sheriff’s Office employees.




                                                   -31-
            Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 32 of 35



    155. The effect of this policy was to encourage Bristol County Sheriff’s Office employees,

including Defendant Sena, to use excessive force against prisoners and for others, such as

Defendant Morris, Defendant Bouley and Defendant Murphy, to neglect their duty to intervene

when confronted by their colleague’s use of excessive force and/or properly mitigate or

investigate the circumstances of the assault.

    156. At all times relevant to this Complaint, Defendant Hodgson, Defendant Souza and the

Bristol County Sheriff’s Office were deliberately indifferent to the grave risk of harm posed by

their ill-trained employees.

    157. This policy contributed to the physical assault on Mr. Fernandes and his resulting

injuries.

                                         COUNT V
 Violations under Article I of the Declaration of Rights of the Massachusetts Constitution-
                                        Due Process
                                   (Against All Defendants)

    158. Mr. Fernandes repeats and realleges each and every allegation contained in the previous

paragraphs of this complaint as if fully alleged herein.

    159. As detailed above, Defendant Sena used excessive force against Mr. Fernandes on

October 24, 2017, without provocation and without legitimate penal justification. Defendant

Sena’s use of force was malicious and sadistic for the purpose of causing Mr. Fernandes harm

and was objectively unreasonable. Defendant Sena’s actions caused serious injury to Mr.

Fernandes.

    160. Defendant Morris and Defendant Bouley failed to stop the unprovoked attack on Mr.

Fernandes during the approximately nine or ten seconds in which it occurred, despite being

present when the assault occurred. Defendant Morris and Defendant Bouley were in a position to

realistically prevent the use of excessive force and had sufficient time to do so.



                                                  -32-
         Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 33 of 35



   161. Defendant Sena and Defendant Murphy thereafter intentionally interfered with Mr.

Fernandes’s prescribed treatment and access to necessary medical care in further violation of Mr.

Fernandes’s rights under Article I of the Declaration of Rights of the Massachusetts Constitution.

   162. The actions of Defendant Sena, Defendant Morris, Defendant Murphy and Defendant

Bouley were performed under color of state law, and violated Mr. Fernandes’s rights under

Article I of the Declaration of Rights of the Massachusetts Constitution.

   163. The conduct of Defendant Sena, Defendant Morris, Defendant Murphy and Defendant

Bouley was willful and exhibited a flagrant disregard for Mr. Fernandes’s rights under the

Massachusetts Constitution.

   164. On information and belief, Defendant Hodgson, Defendant Souza and Bristol County

Sheriff’s Office failed to properly train, supervise, or discipline correctional staff in matters of

excessive force, including Defendant Sena, Defendant Morris, Defendant Bouley, and Defendant

Murphy, violating Mr. Fernandes’s rights under Article I of the Declaration of Rights of the

Massachusetts Constitution.

                                        COUNT VI
                                    Assault and Battery
            (Against Defendant Sena and Defendant Bristol County Sheriff’s Office)

   165. Mr. Fernandes repeats and realleges each and every allegation contained in the previous

paragraphs of this complaint as if fully alleged herein.

   166. Defendant Sena committed an assault and battery on Mr. Fernandes by using excessive

force against him, including by punching him in the head, smashing his head against a cement

wall, and kicking him in the groin while wearing heavy boots.

   167. As a direct and proximate result of Defendant Sena’s wrongful actions, Mr. Fernandes

was severely injured.




                                                   -33-
            Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 34 of 35



    168. As Defendant Sena’s employer, Defendant Bristol County Sheriff’s Office is vicariously

liable for Defendant Sena’s assault and battery on Mr. Fernandes. Bristol County Sheriff’s Office

was Defendant Sena’s employer at all times relevant to the Complaint and Defendant Sena’s

tortious acts were committed within the scope of his employment.

                                         COUNT VII
                         Intentional Infliction of Emotional Distress
                     (Against Defendants Sena, Morris, Bouley and Murphy)

    169. Mr. Fernandes repeats and realleges each and every allegation contained in the previous

paragraphs of this complaint as if fully alleged herein.

    170. All individual Defendants knew or should have known that their actions would cause

emotional distress to Mr. Fernandes. Defendants’ actions were extreme and outrageous and

beyond the bounds of civilized decency.

    171. Defendants’ actions proximately caused Mr. Fernandes to suffer severe emotional

distress.

                                         COUNT VIII
                                      Failure to Intervene
                        (Against Defendant Morris and Defendant Bouley)

    172. Mr. Fernandes repeats and realleges each and every allegation contained in the previous

paragraphs of this complaint as if fully alleged herein.

    173. Defendant Morris and Defendant Bouley were both present when Defendant Sena used

excessive force against Mr. Fernandes.

    174. On information and belief, Defendant Morris and Defendant Bouley observed

Defendant Sena’s use of excessive force against Mr. Fernandes.




                                                  -34-
        Case 1:20-cv-11612-GAO Document 1 Filed 08/28/20 Page 35 of 35


   175. Defendant Morris and Defendant Bouley were in a position to realistically prevent the

use of excessive force and had sufficient time to do so. Defendant Sena’s assault lasted for 9 or

10 seconds and both Defendant Morris and Defendant Bouley were mere steps away.

   176. As a result of Defendant Morris and Defendant Bouley’s failure to intervene, Mr.

Fernandes’s injuries were exacerbated, including but not limited to the severe injury to Mr.

Fernandes’s groin.

       WHEREFORE, Mr. Fernandes requests the following relief against all Defendants:

               a) Compensatory damages;

               b) Punitive damages;

               c) Special damages;

               d) Reasonable attorneys’ fees and costs;

               e) Prejudgment interest;

               f) Such other relief as this Court may deem just and proper.

                                                        Respectfully submitted,

                                                        Plaintiff Daniel Fernandes,
                                                        By his attorneys,

                                                     _/s/ Caroline S. Donovan_____________
                                                     Michael B. Keating, BBO #263360
                                                     Caroline S. Donovan, BBO #683274
                                                     Joanna L. McDonough, BBO #699056
                                                     Christian Garcia, BBO #703433
                                                     Ethan Severance, BBO #703052
                                                     FOLEY HOAG LLP
                                                     155 Seaport Boulevard
                                                     Boston, MA 02210
                                                     Tel: 617-832-1000
                                                     Fax: 617-832-7000
                                                     MKeating@foleyhoag.com
                                                     CDonovan@foleyhoag.com
                                                     JMcDonough@foleyhoag.com
                                                     CGarcia@foleyhoag.com
Dated: August 28, 2020                               ESeverance@foleyhoag.com


                                                 -35-
